Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 1 of
                                         34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 2 of
                                         34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 3 of
                                         34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 4 of
                                         34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 5 of
                                         34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 6 of
                                         34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 7 of
                                         34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 8 of
                                         34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 9 of
                                         34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 10
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 11
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 12
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 13
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 14
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 15
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 16
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 17
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 18
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 19
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 20
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 21
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 22
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 23
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 24
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 25
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 26
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 27
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 28
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 29
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 30
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 31
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 32
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 33
                                       of 34
Case: 01-32495   Doc# 5345   Filed: 08/08/19   Entered: 08/20/19 13:22:51   Page 34
                                       of 34
